FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 20, 2021

                                      No. 04-20-00609-CV

                                  OPUS AE GROUP, L.L.C.,
                                        Appellants

                                                v.

                                     AKF GROUP, LLC,
                                         Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-10826
                            Honorable Aaron Haas, Judge Presiding


                                         ORDER
          The fifth agreed motion for an extension of time for appellant to file a response to our
show cause order and a brief is GRANTED. Appellant’s response and brief are due on or before
July 28, 2021.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court